Fourth Court of Appeals
                                San Antonio, Texas
                                       April 10, 2019


 No. 04-18-00764-CR, 04-18-00765-CR, 04-18-00774-CR, 04-18-00775-CR, 04-18-00777-CR,
  04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR, 04-18-00781-CR, 04-18-00782-CR,
  04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-18-00786-CR, 04-18-00787-CR,
  04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-00791-CR, 04-18-00792-CR,
                          04-18-00794-CR, & 04-18-00795-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

  Mark Anthony GONZALEZ, Agustin Perez, Jr., Gabriel Rene Perez, Jeremias Aguilar, Jr.,
  Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata, Eloy Canales Romo, Francisco
  Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert Modisette, Courtney Marie
                              Seilhammer, and Ahmed Mamuth
                                         Appellees

                       From the County Court, Kinney County, Texas
    Trial Court No. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
     10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR, 10074CR,
           10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10195CR, 10196CR
                       Honorable Spencer W. Brown, Judge Presiding

                                      O RDE R
      The Real Party in Interest, Kinney County’s Motion to Extend Time to File Reply Brief
is GRANTED.

       It is so ORDERED on April 10, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court